EXHIBIT Collectors Universe Reports Results for Fourth Quarter and Fiscal Year 2008 Operating Results Include Non-Cash Impairment Charge of $11.2 million NEWPORT BEACH, CA – September 30, 2008 - Collectors Universe, Inc. (NASDAQ: CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, diamonds and colored gemstones, today announced financial results for its fourth fiscal quarter and year ended June 30, 2008. The operating and pre-tax results, before non-cash impairment, as reported in this release are consistent with the preliminary financial information announced on September 15, 2008. Overview Fourth Fiscal Quarter of 2008.For the fourth fiscal quarter of 2008, the Company reported net revenues of $10.3 million and a loss from continuing operations of $13.1 million, or $1.57 per diluted share.This compares to net revenues of $10.7 million and a loss from continuing operations of $0.9 million or $0.10 per diluted share, for the fourth fiscal quarter of 2007.Results for the fourth quarter of fiscal 2008 reflect a non-cash impairment of $11.2 million or $1.34 per diluted share related to the goodwill and other assets of the Company’s jewelry businesses. Fiscal Year Ended June 30, 2008.For fiscal year 2008, the Company reported net revenues of $42.0 million and a loss from continuing operations of $15.6 million, or $1.85 per diluted share.This compares to net revenues of $40.5 million and a loss from continuing operations of $0.7 million, or $0.09 per diluted share, for fiscal 2007.Results for fiscal year 2008 reflect the non-cash impairment of $11.2 million recorded in the fourth quarter of fiscal 2008. The income tax expense of $348,000 in the fourth quarter and the benefit of $1.0 million for fiscal 2008 include the establishment of a non-cash valuation allowance of $4.5 million against deferred tax assets associated with the impairment and certain state tax credits, due to uncertainties as to the future realizability of these assets. Operational and Financial Highlights: § Total revenues decreased 4% in the fourth quarter of 2008, despite a 14% decrease in coin grading revenues quarter-over-quarter, which was substantially offset by a 10% increase in our non-coin revenues.For fiscal 2008, total service revenues increased by 2% as compared to fiscal 2007. § Jewelry grading revenues increased by 24% quarter-over-quarter and by 35% year-over-year, driven by unit volume increases. § More focused Jewelry sales and marketing efforts resulted in a 28% quarter-over-quarter decrease in sales and marketing expenses incurred in the Company’s jewelry businesses. § During the fourth quarter ended June 30, 2008 the Company began implementing a cost reduction program aimed at reducing operating expenses by $4 million on an annualized basis. § A decision was made to cease making new loans under our dealer financing programs and in August 2008 the Company sold loans of $3.3 million at a small premium. § A $0.25 cash dividend per common share was paid for the quarter ended June 30, 2008, compared to $0.12 per common share for the same year ago quarter. Collectors Universe, Inc. Page 2 of 6 § Stock buybacks were $0.9 million in the quarter with $4.2 million remaining under the buyback program. Michael Haynes, Chief Executive Officer, stated, “Our coin division results were lower primarily as a result of the coin trade show business while the remainder of the coin and collectibles divisions showed flat to modest growth. Our jewelry division operating results improved as compared to the fourth quarter of the prior fiscal year ended June 30, 2007 and although the annual growth is slower than anticipated in part as a result of this macro-economic environment, we are seeing steady progress in this new market for the Company.The non-cash charge to earnings in the fourth quarter ended June 30, 2008 was the result of a fair value determination, under applicable accounting rules, with respect to the value of the Company’s goodwill and certain assets of its jewelry businesses as of June 30, 2008.The Company’s tangible net worth did not substantially change and its cash flows were unaffected by the recognition of this fair value analysis and related charge. The Company’s future prospects are unaffected by this impairment charge and the Company’s financial condition continues to be strong with significant cash balances of more than $20 million and no debt.” Fourth Fiscal Quarter Operating Results Net revenues decreased by 4% to $10.3 million for the fourth quarter ended June 30, 2008, compared to the same period of the prior fiscal year, due to the 14% decrease in coin revenues, partially offset by the 10% increase in the non-coin revenues discussed above. The gross profit margin was 44% in the fourth fiscal quarter of 2008 compared to 49% in the same quarter of last year.The decrease was primarily attributable to a lower gross margin earned on coin grading services due primarily to the reduction in coin trade show grading revenues (on which we earn a higher average service fees and therefore a higher gross profit margin, because show customers request faster turnaround times), and the effect of our relatively fixed coin grading costs on the lower revenues. Operating expenses before the impairment were $6.2 million for the fourth quarter of fiscal 2008 compared to $7.0 million for the fourth quarter of fiscal 2007.That decrease was primarily attributable to lower sales and marketing expenses of $0.4 million (due primarily to the lower sales and marketing costs incurred by the jewelry businesses) and lower general and administrative expenses of $0.4 million (due primarily to lower salaries and professional fees in the quarter). The resulting operating loss for the current fourth quarter, before giving effect to the $11.2 million impairment , was $1.7 million as compared to an operating loss of $1.8 million for the fourth quarter of fiscal2007; while the operating losses, inclusive of the impairment , in the fourth quarter of 2008 totaled $12.9 million. Interest income declined to $0.1 million in the fourth quarter of fiscal 2008, compared with $0.5 million for the fourth quarter of last year, as a result of lower available cash balances and lower interest rates in fiscal 2008. Fiscal Year 2008 Results For fiscal year 2008, the Company reported a 3.8% increase in net revenues to $42.0 million from $40.5 million in fiscal 2007.That increase was primarily due to revenue increases of $866,000, or 14%, generated by our other-related services, and $772,000 generated by sales of coins consisting primarily of coins that we repurchased under our coin grading warranty policy, partially offset by a $106,000, or 0.3%, decrease in grading and authentication service fees.Exclusive of those coin sales, which do not represent an integral part of our business, total service revenues increased by 1.9% in fiscal 2008, compared to fiscal 2007. Our gross profit margin declined from 52.3% in fiscal 2007 to 43.4% in fiscal 2008.That decrease was primarily due to a decrease in the number of coins graded in 2008 and a change in the mix of coin services rendered to a higher proportion of lower margin submissions and an $822,000 increase in warranty costs recognized in the second quarter of fiscal 2008 as a result of an increase in the dollar amount of warranty claims.In addition, the Company's early stage diamond and colored gemstone grading businesses incurred higher direct costs, as the Company built grading capacity in support of anticipated increased revenues in future periods. Collectors Universe, Inc. Page 3 of 6 The resulting operating loss for fiscal 2008, before giving effect to the $11.2 million impairment, was $6.5 million, and after giving effect to the impairment was $17.8 million, as compared to an operating loss of $2.9 million in 2007 and such operating loss was primarily attributable to the initiative in the jewelry group. Interest income declined to $1.1 million in fiscal 2008, compared with $2.1 million in fiscal 2007, as a result of lower available cash balances and lower interest rates in fiscal 2008. Financial Condition At June 30, 2008, cash and cash equivalents totaled $23.3 million compared with $42.4 million at June 30, 2007.Net cash usage of $19.1 million for fiscal 2008, included the payment of cash dividends to stockholders of $8.5 million, payments for the repurchase and retirement of common stock of $2.2 million, expenditures for capital equipment and software of $3.4 million, net advances made to collectibles dealers by Collectors Finance Corp. of $3.1 million and cash used in operations of $2.3 million.At June 30, 2008, the Company had working capital of $26.0 million and no long-term debt. Since the end of fiscal 2008, the Company has ceased its dealer financing programs, sold the majority of the loan portfolio and expects to collect the remaining balances during fiscal 2009 and capital expenditures are expected to decline. Outlook Haynes continued, “Our core business in the Collectibles Group is fundamentally healthy with large market shares and positive cash flows and with the recently implemented operational improvements to lower costs and increase efficiencies, we expect to realize improvement of operating margins. Although the initiative into the jewelry markets has yielded slower growth than anticipated, we are encouraged with the direction and progress of our jewelry business which demonstrates our efforts to increase market penetration are bearing fruit. Our balance sheet provides more than $20 million in cash, we have no debt and we expect positive cash flow from consolidated operations for fiscal 2009.The Company is in a conservative posture to maintain a dominant position and market share in the Collectibles markets and to continue its growth in the Jewelry business.” Declaration of 10% Stock Dividend; Suspension of Cash Dividends On September 26, 2008, the Board of Directors determined that, due to market and economic conditions, including the liquidity crisis in the United States, the prudent course of action would be to suspend the payment of cash dividends in order to preserve the Company's cash resources.At the same time, the Board of Directors approved a 10% stock dividend on the Company's outstanding shares, and it declared such 10% stock dividend will be distributed on November 3, 2008 to all stockholders of record on October 20, 2008. Chairman of the Board A. Clinton Allen stated, “The financial climate is very uncertain and Collectors Universe has an excellent balance sheet with more than $20 million in cash and no debt.The Board considers it prudent to maintain an extremely strong and conservative balance sheet given the current economic environment.Nevertheless, our board wanted to reward our shareholders in an alternative manner by approving a 10% stock dividend and declaring such stock dividend for distribution on November 3, 2008.” Adoption of Majority Vote Requirement in Election of Directors In accordance with bestgovernance practices,atitsSeptember 26, 2008meeting the Board of Directorsapproved a Bylaw amendment which provides that, in uncontested director elections, director nominees (including incumbent directors standing for re-election) must receivea majority of the votes cast in theelection of directors.If a nominee does not receive a majority vote, that nominee will be required to tender his or her resignation from the Board.In such an event, the Board of Directors will decide, within the succeeding 90 days, whether to accept or reject the resignation, based on such factors as it deems to be relevant.In the event the resignation is accepted, the Board may fill the resulting vacancy by appointing another director or reduce the size of the Board to the number of directors who received a majority vote.If, on the other hand, the Board decides to reject the resignation, then the director will be entitled to remain on the Board for the remainder of the director’s one year term and, in that event, the Company will be required to promptly disclose publicly the reasons for its decision to reject the resignation.This bylaw amendment will be effective beginning at the December 2, 2008 Annual Stockholders Meeting. Collectors Universe, Inc. Page 4 of 6 At a meeting held on September 26, 2008, the Compensation Committee of the Board of Directors approved an extension of the Company’s employment contract with Michael Haynes, its CEO, to December 31, 2009.All of the other terms and provisions of that contract, including the terms of compensation, will remain unchanged. Conference Call and Webcast Collectors Universe will host a conference call to discuss results on Tuesday, September 30, 2008 at 5:00 p.m.Eastern/2:00 p.m.
